Case 20-10343-LSS Doc 575-2 Filed 05/06/20 Page 1of3

IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,! Jointly Administered
Objection Deadline: May 28, 2020
Debtors. Hearing Date: June 18, 2020

 

 

 

 

ORDER GRANTING MOTION OF TIMOTHY AND FOR AN ORDER FOR RELIEF
FROM THE AUTOMATIC STAY PURSUANT TO SECTION 362(d) OF THE KAREN
SPAHR, INDIVIDUALLY AND AS NEXT FRIEND ZSR, A MINOR BANKRUPTCY
CODE AND THE PLAN INJUNCTION TO LIQUIDATE THEIR CLAIMS AND.
COLLECT FROM APPLICABLE INSURANCE PROCEEDS
AND NOW this day of , 2020, upon consideration of the Motion of
Timothy and Karen Spahr, individually and as Next Friend of ZSR, a minor for an Order for
Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and the Plan
Injunction to Liquidate Their Claims and Collect from Applicable Insurance Proceeds (the
“Motion”) and it appearing that this Court has jurisdiction over this matter; and it appearing that
notice of the Motion was sufficient under the circumstances; and after due deliberation and
sufficient cause appearing therefore; and after the considerations of any objections or responses
thereto, it is hereby:
IT IS HEREBY ORDERED THAT:
1. The Motion is GRANTED as set forth herein.
2. The stay imposed under 11 U.S.C. § 362(a) is hereby modified to allow Timothy and Karen

Spahr, individually and as Next Friend of ZSR, a minor (“Movants”) to prosecute a lawsuit

against Debtor in an action styled Timothy Spahr and Karen Spahr, Individually and next
Case 20-10343-LSS Doc 575-2 Filed 05/06/20 Page 2of3

Jriends of ZRS, a minor v. Sam Houston Area Council Boy Scouts of America, the Boy Scouts of
America and Thomas Bogardus. filed on March 8, 2019 in the Harris County, Texas, District
Court, 215" Judicial District, State of Texas, Cause No. 2018-55864 ( “State Court Action”) and
seek to collect upon or enforce any judgment or settlement against Debtor solely from applicable
insurance proceeds or providers.

3. The Movants shall not (a) seek to compel Debtor to pay any deductible, retainage, or any
other amount for or on account of any insurance carrier, provider, broker, or policy, or (b) obtain
any distribution from the Debtor’s estate in or arising out of the State Action; provided that,
notwithstanding the foregoing, the Movant’s right to file and receive a distribution on a claim,
properly filed in the Debtor’s chapter 11 cases, is preserved, subject to the Debtor’s rights to
object to such claim.

4. Any claims the Movants have through the Debtors against their insurance providers or
related parties, as well as any defenses and claims the Debtors or their insurers have against the
Movants, are unaffected by the Motion or this Order and are expressly preserved.

5. Nothing in this Order: (i) alters, modifies, or otherwise amends the terms and conditions of,
or the coverage provided by, any insurance policies issued at any time to any of the Debtors,
their affiliates or predecessors of any of the foregoing (collectively, the “Insurance Contracts”);
(ii) alters or modifies the duty, if any, that any applicable insurer or third party administrator

(each, an “Insurer” and together, the “Insurers”) has to pay claims covered by any alleged

 

applicable insurance policy; (iii) alters or amends any rights of an Insurer under any Insurance
Contract to seek payment or reimbursement from the Debtors or any of their affiliates or to draw
on any collateral or security therefore; (iv) alters or amends the rights of any Insurer with respect

to any deductibles or self-insured retentions under any allegedly applicable insurance policy; or
Case 20-10343-LSS Doc 575-2 Filed 05/06/20 Page 3of 3

(v) precludes or limits, in any way, the rights of any Insurer to contest or litigate the existence,
primacy, or scope of available coverage under any allegedly applicable insurance policy.

The fourteen day stay contemplated by Bankruptcy Rule 4001(a)(3) is waived, and this Order

shall become effective immediately.

6. The Court shall retain jurisdiction with respect to all matters arising from or related to the

implementation of this Order.

Dated: , 2020

 

Laurie Selber Silverstein
United States Bankruptcy Judge
